DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Kwan (Reg. #69,071) on 3/1/2022.
Please amend claims 1, 13, 17 as follows:

1.	A method, comprising: 
sending to a server, by a processing system including a processor of a mobile device, a request associated with a call session, wherein the request enables identification of a codec, resulting in an identified codec, and wherein usage of the identified codec facilitates media service to the mobile device for the call session; and 
receiving, by the processing system of the mobile device, the media service from a media resource function, wherein the media resource function is accessed by the server using an operable resource identifier associated with the media resource function, wherein the server is configured to obtain the operable resource identifier associated with the media resource function responsive to a search of a codec table comprising an association between the operable resource identifier and the identified codec, and wherein the server 



providing a conference request associated with a call session, wherein the conference request enables identification of a codec, resulting in an identified codec; and 
accessing a media service using a media resource function responsive to the identified codec, wherein the media resource function is accessed by a server using an operable resource identifier associated with the media resource function, wherein the server is configured to obtain and wherein the server 

17.	A mobile device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
providing a request associated with a call session to a server, wherein the request enables identification of a codec, resulting in an identified codec, and wherein usage of the identified codec facilitates a media service to the mobile device for the call session; and 
accessing the media service from a media resource function, wherein the accessing is based on the media resource function being accessed by the server responsive to the identified codec, wherein the server accesses the media resource function using an operable resource identifier associated with the media resource function, wherein the server is configured to obtain and wherein the server .  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	wherein the server accesses the media resource function using an operable resource identifier associated with the media resource function, and wherein the server obtains is configured to obtain the operable resource identifier responsive to a search of a codec table comprising an association between the operable resource identifier and the identified codec, wherein the server obtains the operable resource identifier associated with the media resource function from a domain name server based on identifying that the codec table does not comprise the association between the operable resource identifier and the identified codec.… in combination with other limitations recited as specified in claims 1, 13, 17.

 	The first closest prior art Gell et al (USPN 2012/0327779) discloses a system and method for setting up a call session and associated searching for a codec. However, Gell fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Albina et al (USPN 2008/0056235) discloses a system and method of performing DNS name resolution for an application name.  However, Albina fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Novo Diaz et al (USPN 2016/0381093) discloses a system and method for enabling a UE to access a MRF/MRFP. However, Novo Diaz fails to disclose or render obvious the above italic as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469